FILE COPY



     Westfreight Systems                                                        John /s
      Inc.Appellant/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 22, 2014

                                      No. 04-14-00124-CV

                              WESTFREIGHT SYSTEMS INC.,
                                      Appellant

                                                 v.

John Michael HEUSTON, Individually and As Dependent Administrator of The Estate of Juana
                Garza, Deceased, and Geronimo Rodriguez, Individually,
                                      Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-03-50966-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER

        The reporter’s record was due to be filed in this appeal on April 11, 2014. The court
reporter responsible for preparing the reporter’s record in this appeal, Ms. Sonia G. Treviño, filed
a notification of late record on April 17, 2014, stating that she miscalendared the deadline
because she believed a motion for new trial had been filed. Ms. Treviño requests a sixty day
extension to file the record because she is the only court reporter for the 79th Judicial District
Court which has had an extremely busy court schedule. The requested extension is GRANTED.
The reporter’s record must be filed no later than June 10, 2014. NO FURTHER
EXTENSIONS WILL BE GRANTED ABSENT EXTENUATING CIRCUMSTANCES.
Because “[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve a copy
of this order on the Honorable Richard C. Terrell, Judge of the 79th Judicial District Court.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court